DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1, the prior art of record does not teach nor suggest in the claimed combination a rupture resistant relay comprising: an outer housing: contacts extending through the outer housing; an outer core positioned in the outer housing; a cover member positioned on the outer core, the cover member and the outer core encapsulate an interior chamber, and  a support member extending over the cover member, the support member being integrally attached to the outer core, the support member having two legs and a cross member.   (Emphasis added to differentiate allowable subject matter over the Prior Art).
Claim 11, the prior art of record does not teach nor suggest in the claimed combination a rupture resistant contactor comprising: an outer housing having a first end and a second end; contacts extending through the first end of the outer housing: an outer core positioned in the outer housing; a cover member positioned on the outer core, the cover member and the outer core encapsulate an interior chamber; a support member extending over the cover member, the support member being integrally attached to the outer core; a gap is provided between the first end of the outer housing and the support member and an epoxy provided in the gap between the first end of the outer housing and the support member, (Emphasis added to differentiate allowable subject matter over the Prior Art).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/BERNARD ROJAS/Primary Examiner, Art Unit 2837